Order filed January 9, 2014 Withdrawn; Appeal Reinstated and Ordered filed
March 18, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00479-CR
                                   ____________

                   ROBERT ANDREE BAXTER, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1375893

                                     ORDER

      On January 9, 2014, this Court issued an order abating the appeal and
directing the trial court to file findings of fact and conclusions of law on the
voluntariness of appellant’s statement.

      On March 13, 2014, a supplemental clerk’s record containing the findings of
fact and conclusions of law was filed with this court. Therefore, our order of
January 9, 2014, is withdrawn. The appeal is reinstated. Appellant’s brief is due
April 17, 2014.

                                     PER CURIAM